Title: To James Madison from Joseph Jones, 23 November 1796
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 23d. Nov. 1796.
In expectation this will find you in Philaa: where the best information can be obtained respecting the returns of Electors for the several States, and from whence a well grounded conclusion may be formed—I wish to hear what hopes you have of the ultimate decision. From the last acct. we have of the Pensylvania elections (Fayette Green and Westmoreland returns not in) I think the Republican ticket will be carried in that State and upon the success of which I have supposed wod. in great measure depend Mr. J’s election. Have you heard from Monroe or is there any accot. whether he may be expected in shortly or when he may be expected. A very fulsome resolution for an address to the President was introduced into the House of Delegates while I was in Town wch. produced a warm debate and issued finally in a commitmt. The parties at length compromised and reported a resolution the basis of an address sufficiently complimentary but much less so than the first proposition. You will see Brooke is appointed Atty. Genl. and you were proposed By Taylor to succeed him if willing to serve for which purpose he informed me he had written to you. Sevl. asked me if I thought from any thing I had heard you say you were determined to retire my answer was that I had heard you speak of it but not conclusively but that I presumed if you did retire it wod. be inconvenient to accept the Office of Governor. In short if J——n shod. be elected you must aid him with your efforts and so I think must every other good and able Republican for the purpose of bringing into practice republican principles & measures—for be assured the other class will strain every nerve to embarrass and perplex his admin. I am still here and have not yet fixed the time of removal. You shall be apprised when I do. With best wishes for your little family I am Yr. friend & Servt.
Jos: Jones.
Powel & Eyre of the E. Shore are the doubtfull votes here. When I left Richmond there was some doubt of Eyres election.
